Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/20/2021 has been entered. 

DETAILED ACTION
Claims 28-52 are presented for examination.  
Claims 1-27 have been cancelled and claims 28, 38 and 46 have been amended.
This is a first action on the merits based on Applicant’s claims submitted 8/20/2021.                     

Response to Arguments
Examiner acknowledges Applicant’s Examiner Interview summary.  Examiner’s interview summary, in addition to adding the receipt of Terms and Conditions from the server to consider for allowability, the summary also includes to further define the subscription process in the claims.  This amendment would allow to differentiate the different types of subscription processes for access to a network.  
Applicant’s arguments filed in the amendment filed 8/20/2021, have been fully considered but are moot in view of new grounds of rejection.  The new grounds are explained below, in the rejection section of this office action.  Examiner, in view of newly added amendments, is now relying on Patil, Zhang and Kaler for amended claims 28, 38, and 46.  Examiner concurs with Applicant in that “Patil teaches remediation of a subscribed client device when the subscription is dormat, the password is expired, or the credit card information on file is outdated…”, however, Examiner believes that in view of amendments, which only appeal to a general subscription process, Patil can also be interpreted to teach the claimed limitations as shown in the rejection section below since remediation would still be considered part of a subscription.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 28-33, 36-43, 46-50 rejected under 35 U.S.C. 103(a) as being unpatentable over Patil et al. (US 2012/0210404 A1 hereinafter “Patil”) in view of Zhang et al. (US 2006/0173844 A1, hereinafter “Zhang”) in further view of Kaler et al. (2004/0111600 A1, hereinafter “Kaler”).

Regarding claim 28, Patil teaches an apparatus, comprising: circuitry coupled with memory operative to store instructions, the circuitry, when executing the instructions, to cause a mobile device to: send a request to register with a server for credentials for a subscription for access to a network (fig. 1, user device 10 (specifically module 10G) to register to WiFi Network (or AP) 12 via HTTP message, par 61, the request including a value set to registration (par 61; i.e. HTTP message to register); process a response to the request (fig. 2C, par 61-62; during registration, if any connectivity test fails, the AP allows mobile device to perform remediation; Examiner notes that such remediation step, under BRI and in light of claim language used, can be interpreted also as a response to such registration.), the response including a command (fig. 2C, par 66:  “DM command Execute:BrowsertoURI”) and a session identifier (par 66, BrowsertoURI; Examiner notes that it is an inherent characteristic that Session identifiers are located in the URI (see: https://en.ryte.com/wiki/Session_ID#Session_ID_as_URI_attribute))), the command to cause the mobile device to launch a browser to a location identified by a uniform resource identifier (URI) and including the session identifier (par 66:  “DM command Execute:BrowsertoURI...triggers the device 10 to launch the browser application 10H and point it to the given URI,” Examiner notes that it is an inherent characteristic that Session identifiers are located in the URI (see: https://en.ryte.com/wiki/Session_ID#Session_ID_as_URI_attribute)); 
receive subscription information including the credentials from the server (par 47: “the authentication/authorization infrastructure may force the user to connect to a remediation server to, for example, either renew the credentials or correct payment information. This requires in all current deployments some type of user intervention.”, see also par 66); 
the mobile device to receive a management object (MO) from the server, the MO comprising the credentials (fig. 2B, par 47; i.e. the device connects to the server to receive credentials in form of managed objects); and 
store the credentials for the subscription for access to the network (par 47: “When a subscription with a Wi-Fi operator is created, the credentials...are stored in the form of a managed object on the device”).  
Patil does not explicitly teach yet Zhang suggests (emphasis added):
receive subscription information (i.e. configuration process) including Terms and Conditions (T&C’s) from the server (Zhang: par 23: “client terminal 140.sub.n user responds 365, accordingly communicating web server 120 access rate information, web server user account creation information, user access authentication method selection information, and user access terms and conditions of acceptance information required to establish an authorized communication” )
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have implemented a mechanism to receive subscription information to configure a client for access that includes terms and conditions received from the server, as taught by Zhang, to Patil’s invention.  The motivation to do so would have been in order for the server to provide all information to client that is required to establish an authorized communication (Zhang: par 23).
Although the combination of Patil and Zhang teach that the communication between server and client is established by providing a communications session between a client and the server (See specifically Zhang, par 24, fig. 3), Kaler explicitly suggests:
wherein the session identifier (par 11; i.e. the session in a handshake sequence is a session key) comprises a 128-bit random number (par 30, i.e. the key can be any size such as 128-bit) to identify a sequence of messages between the mobile device and the server (par 6; i.e. handshake sequence establishes the secure session between the client and server);
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have implemented a 128-bit random number as the session identifier to identify the sequence of messages between the client and server, as taught by Kaler, to Patil and Zhang’s invention.  The motivation to do so would be in order to securely process the messaging between devices (Kaler: par 30)..
Regarding claim 29, Patil, Zhang, and Kaler teach the apparatus of claim 28, wherein the request is a PostDevData Simple Object Access Protocol (SOAP) message and the value set to registration is requestReason (Patil: par 52: “client 10G may be replaced or supplemented with a SOAP-XML client. SOAP is a protocol for exchanging XML-based messages over network, normally using HTTP. SOAP facilitates the Service-Oriented architectural pattern.”; Examiner notes that such implies that the mobile device or client as a SOAP-XML client can utilize SOAP as a protocol to exchange XML messages over the network).  
Regarding claim 30, Patil, Zhang, and Kaler teach the apparatus of claim 29, the PostDevData SOAP message comprising a DevInfo (MO) and a DevDetail MO, the DevInfo and the DevDetail MOs including information to identify the apparatus (Patil: par 58, managed objects are used to describe the properties of the subscription and includes data related to the user device 10 such as credentials, policies, etc…; see also par 79, SOAP messages include Devinfo message).  
Regarding claim 31, Patil, Zhang, and Kaler teach the apparatus of claim 28, wherein the response is a PostDevDataResponse Simple Object Access Protocol (SOAP) message and the command is launchBrowserToURI (Patil: par 66, BrowsertoURI).  
Regarding claim 32, Patil, Zhang, and Kaler teach the apparatus of claim 31, the PostDevDataResponse SOAP message comprising a sessionID comprising the URI to identify the location (Patil: par 66, BrowsertoURI; Examiner notes that it is an inherent characteristic that Session identifiers are located in the URI (see: https://en.ryte.com/wiki/Session_ID#Session_ID_as_URI_attribute)).  
Regarding claim 33, Patil, Zhang, and Kaler teach the apparatus of claim 28, wherein the credentials comprise a certificate or a username (i.e. client enrollment) and a password (i.e. password) to connect with the network (Patil: par 64-65).  
Regarding claim 36, Patil, Zhang, and Kaler teach the apparatus of claim 28, comprising a radio component coupled with the circuitry (Patil: par 51, mobile communication device communicating over wireless link), the radio component to send and receive information and data with the server (Patil: fig. 2B, i.e. communication between mobile device and server.).  
Regarding claim 37, Patil, Zhang, and Kaler teach the apparatus of claim 28, wherein the circuitry and the memory are comprised in a connection component (Patil: fig. 1 – implies connectivity between the processor and memory).  
Regarding claim 38 and claim 46, all claim limitations are set forth and rejected as discussed in claim 28.  
Regarding claim 39 and claim 47, all claim limitations are set forth and rejected as discussed in claim 29.
Regarding claim 40 and claim 48, all claim limitations are set forth and rejected as discussed in claim 30.
Regarding claim 41 and claim 49, all claim limitations are set forth and rejected as discussed in claim 31.
Regarding claim 42 and claim 50, all claim limitations are set forth and rejected as discussed in claim 32.
Regarding claim 43, all claim limitations are set forth and rejected as discussed in claim 33.

Claims 34-35, 44-45, 51-52 rejected under 35 U.S.C. 103(a) as being unpatentable over Patil et al. (US 2012/0210404 A1 hereinafter “Patil”) in view of Zhang et al. (US 2006/0173844 A1, hereinafter “Zhang”) in further view of Kaler et al. (2004/0111600 A1, hereinafter “Kaler”) also in further view of Frelechoux (US 8,806,587 B2).
Regarding claim 34, Patil, Zhang, and Kaler teach a secure access to the network by providing a secure communications session between the client and the server (See specifically Zhang, par 9, fig. 1), yet Frelechoux explicitly suggests: the apparatus of claim 28, the circuitry to send the request, process the response, and exchange the subscription information via a transport layer security (TLS) connection between the apparatus and the server (Frelechoux: col. 14 lines 57-65, EAP-TLS messages between server and device).
	Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to implement a security connections, such as TLS between the server and device, as taught by Frelechoux, to Patil, Zhang and Kaler’s invention.  The motivation to do so would be in order to, in Wi-Fi hotspots, guarantee  for the user and service provider in WLANs the required components for billing, service authorization and security (Frelechoux: col. 5 lines 48-51).    
Regarding claim 35, Patil, Zhang, Kaler, and Frelechoux teach the apparatus of claim 34, the circuitry to release the TLS connection upon completion of the exchange of the subscription information (Frelechoux, col 3 lines 4-8: “XML elements (similar to the Simple Object Access Protocol (SOAP)) in which the client (i.e. the software on the mobile device) exchanges information with a Web server (the WLAN hotspot) to open a WLAN session and later on to terminate a WLAN session”).  
Regarding claim 44 and claim 51, all claim limitations are set forth and rejected as discussed in claim 34.       
Regarding claim 45 and claim 52, all claim limitations are set forth and rejected as discussed in claim 35.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-178772-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/11 September 2021/
/ltd/